DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim limitations “means of the solder paste nozzle”, “engagement means”, and “means of a pressure means” in claims 1 and 9-11 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function or why there is no clear linkage between the structure, material, or acts and the function.  It is the examiner’s position that the disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claims 1-11 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (WO 2013/088605A1).
With respect to claim 1, Kobayashi teaches an apparatus for preventing solder paste dripping (title; and figure 5), comprising: a working platform support apparatus (30b); a working platform (30c) connected in a fixed manner to one end of the working platform support apparatus, the working platform being used to bear a solder paste tub (35) comprising a housing (figure 5), with a solder paste nozzle (36) being accommodated in the housing (figures), the solder paste nozzle being mounted on the working platform, so that the solder paste tub is borne in an inverted manner on the working platform by means of the solder paste nozzle, with the housing being capable of moving relative to the solder paste nozzle so as to extrude solder paste accommodated in the solder paste tub from the solder paste nozzle (figures); and a holder (33a), the holder being connected to the housing of the solder paste tub and located above the working platform (figures), and the holder being slidably connected to the working platform support apparatus, so that the holder can move downward as the amount of solder paste in the solder paste tub decreases, to adjust the relative position of the solder paste nozzle and the housing (figures 5 and 6).
With respect to claim 2, Kobayashi teaches a height adjustment apparatus (32), with one end of the height adjustment apparatus being connected to the holder (33a), and another end of the height adjustment apparatus being connected to the working platform support apparatus, for the purpose of adjusting the height of the holder relative to the working platform support apparatus (figure 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 1 above, and further in view of Ohle et al. (US 4,932,581) (hereafter Kobayashi).
With respect to claim 7, Kobayashi teaches the holder (33a) comprises a slider (33/32) located on one side thereof, but fails to explicitly teach the working platform support apparatus comprises a slide groove located on one side thereof, and the slider fits the slide groove, so as to slidably connect the holder to the working platform support apparatus.
However, Ohle teaches the working platform support apparatus comprises a slide groove located on one side thereof, and the slider fits the slide groove, so as to slidably connect the holder to the working platform support apparatus (figure 1; and column 3, lines 7-26).
At the time of filing the claimed invention it would have been obvious to one of utilize the sliding means of Ohle on the apparatus of Kobayashi in order to precisely maintain relative sliding action.
With respect to claim 8, the slider and the slide groove both have trapezoidal cross sections (dovetail) (figure 1; and column 3, lines 7-26). 

Allowable Subject Matter
Claims 3-6 and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735